      Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 1 of 17
Declaration of S. Ilan Guedj




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


 IN RE: LIBOR-BASED FINANCIAL                    MDL No. 2262 (NRB)
 INSTRUMENTS ANTITRUST
 LITIGATION                                      Honorable Naomi Reice Buchwald


 THIS DOCUMENT RELATES TO:


 MAYOR AND CITY COUNCIL OF                       No. 11-cv-5450 (NRB)
 BALTIMORE, et al.,

 Plaintiffs,

 v.

 CREDIT SUISSE AG, et al.,

 Defendants.




         DECLARATION OF S. ILAN GUEDJ IN SUPPORT OF OTC PLAINTIFFS’
        MOTION TO AUTHORIZE DISTRIBUTION OF THE BARCLAYS, CITIBANK,
      DEUTSCHE BANK, AND HSBC NET SETTLEMENT FUNDS TO CLAIMANTS AND
            REIMBURSEMENT OF CLAIMS ADMINISTRATION EXPENSES



                                         July 6, 2021




                                                                                  Page i
    Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 2 of 17
Declaration of S. Ilan Guedj




I, S. ILAN GUEDJ, PhD, declare and state as follows:

1. I am a Partner and Chair of the Finance practice at Bates White, LLC, an economic consulting

     firm based in Washington, DC, that specializes in advanced financial, economic, and data

     analysis, among other things. Prior to working in consulting, I was a faculty member in the

     finance department at the McCombs School of Business at the University of Texas at Austin. I

     hold a PhD in Financial Economics from the Massachusetts Institute of Technology.


2. The following statements are based on the results of my research, my review and analysis of the

     materials and data provided to me, my education and training, and my experience as a

     professional in the financial services industry. In addition to my own time, I directed other Bates

     White professionals who performed supporting work in connection with the analysis that is the

     subject of this declaration.


3. Unless otherwise defined herein, all capitalized terms have the meanings ascribed to them in the

     Settlement Agreement between Over-The-Counter (“OTC”) Plaintiffs and Barclays Bank PLC

     (“Barclays”); the Settlement Agreement between OTC Plaintiffs, Citibank, N.A. and Citigroup

     Inc. (“Citi”); the Settlement Agreement between OTC Plaintiffs and HSBC Bank PLC (“HSBC”);

     and the Settlement Agreement between OTC Plaintiffs and Deutsche Bank Aktiengesellschaft

     (“Deutsche Bank”). The foregoing Agreements are collectively referred to as the “Settlements” or

     the “Settlement Agreements,” and the foregoing defendants are collectively referred to as the

     “Settling Defendants.” I also incorporate capitalized terms as defined in the Barclays Amended

     Plan of Distribution, the Citi Plan of Distribution, and the Deutsche Bank/HSBC Plan of

     Distribution (collectively, the “Distribution Plans”).1




1   The Settlement Agreements, Distribution Plans, and other relevant documents are available on the Settlement website at
    https://www.usdollarliborsettlement.com



                                                                                                                    Page 1
    Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 3 of 17
Declaration of S. Ilan Guedj




4. Class Counsel retained Bates White to assist the Claims Administrator, Rust Consulting Inc.

     (“Rust”), with the processing and the validation of transaction data submitted by claimants to the

     Settlements. Bates White was also asked to calculate the overall notional stake for each

     Authorized Claimant to each Settlement, and perform the allocation of each Net Settlement Fund,

     as defined in the Settlement Agreements, to Authorized Claimants in accordance with the

     Distribution Plans.2


5. I evaluated the claims data provided to me by the Claims Administrator and determined whether

     the transactions described therein were valid U.S. Dollar LIBOR-Based Instruments.3 In addition,

     I performed a thorough quality assurance review of the vast majority of the claims data, during

     which my team and I identified a set of claims to be reviewed, manually reviewed each identified

     claim, and, where necessary, corrected the associated data, to ensure the submitted transactions

     were correctly captured.


6. My quality assurance review focused on complex claims, as well as data from claimants who

     responded to notifications from the Claims Administrator to contest or otherwise raise issues with

     their claims data. My review covered data representing 99.8% of all transactional records and

     99.9% of total notional value submitted to all Settlements.4 I performed the review and, where

     necessary, correction of the data using well-established procedures for the processing of complex

     data developed over decades at Bates White that include a robust system of quality control.

     Following the quality assurance review, claimants whose data was substantively corrected




2   The Distribution Plans, ¶ 5, define the “notional stake” of a qualifying LIBOR Instrument to be equal to “the sum of the
    ‘suppressed daily underpayments’ for that instrument. An Authorized Claimant’s overall notional stake equals the sum
    of the notional stakes for each of the qualifying LIBOR Instruments.” Further explanation of notional stake is provided
    in Section V.
3   Hereinafter, any reference to LIBOR refers to U.S. Dollar LIBOR.
4   The notional value is the total underlying amount of a derivatives trade.



                                                                                                                      Page 2
    Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 4 of 17
Declaration of S. Ilan Guedj




     received an additional opportunity to review their data, engage with Class Counsel and the

     Claims Administrator, and cure deficiencies in their claims.


7. This quality assurance process reviewed the overwhelming majority of notional value submitted

     to the Settlements, corrected any substantive issues identified that were associated with reviewed

     claimants, and allowed all claimants whose claims amounts were adjusted as part of the quality

     assurance process an additional opportunity to cure their claim if needed. For these reasons, I find

     that the validation of claimant transaction data, the calculation of overall notional stakes, and the

     allocation of Net Settlement Funds are reliable in my professional judgment.




I. Background
8. In its role as Claims Administrator, Rust was the contact point for all claimants to the

     Settlements, as described in the Declaration of Amy Lake in Support of OTC Plaintiffs’ Motion

     to Authorize Distribution of the Barclays, Citibank, Deutsche Bank, and HSBC Net Settlement

     Funds to Claimants and Reimbursement of Claims Administration Expenses (“Lake

     Declaration”). All Proofs of Claim, along with the accompanying transaction data and

     documentation provided by claimants, were submitted to Rust. Rust then provided these data and

     documents to Bates White, either in the form of data sets prepared by Rust, or by directly

     transmitting claimant-submitted files. Rust also handled all notifications sent to claimants,

     including initial notice of the Settlements and intermediate and final notifications of claim-level

     and transaction-level eligibility as determined by Bates White.




                                                                                                     Page 3
    Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 5 of 17
Declaration of S. Ilan Guedj




II. Validation of the claims data
9. The transaction data submitted by claimants to the Settlements were voluminous and complex.

     This was in large part because the Settlements covered a diverse array of bespoke financial

     instruments above and beyond the swaps and bonds that are covered by the certified litigation

     class. Working under my direction to identify the set of Authorized Claimants for each

     Settlement, Bates White performed extensive analyses to systematically determine if the

     submitted claims were eligible for the Settlements. This systematic analysis will be referred to as

     the “Validation Process” hereinafter.


10. Bates White initially categorized each transaction submitted by claimants into one of three

     groups:


          i.        Invalid transactions—Transactions that failed to meet one or more criteria for

                    inclusion in the Settlements;

          ii.       Deficient transactions—Transactions that lacked sufficient information to either

                    determine eligibility or calculate the transaction’s notional stake; and

          iii.      Valid transactions—Transactions that met all criteria for inclusion in the Settlements

                    and provided sufficient information to calculate the transaction’s notional stake.


11. All claimants who submitted transactions determined to be invalid or deficient were provided

     detailed notifications by Rust describing which transactions were determined to be invalid or

     deficient and for what reasons. These claimants were also given an opportunity to contest or cure

     these determinations by providing additional explanations or by submitting new data. Any

     transaction marked as deficient or invalid and not cured by claimants via the submission of

     additional data or explanation was ultimately rejected.




                                                                                                         Page 4
    Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 6 of 17
Declaration of S. Ilan Guedj




12. Throughout the Validation Process, Bates White made both claim-level and transaction-level

     validation determinations. The claim-level validation determined whether the claimant was

     eligible to submit claims to the Settlements. The claim-level validation criteria were as follows:


          i.        The claiming entity must not be an Excluded Party and must not have opted out of

                    the relevant Settlement.

          ii.       Claims submitted by third-party filers must include documentation of the third-party

                    filer’s authority to act on behalf of the Beneficial Account Owner for whom the claim

                    was filed.


13. The transaction-level validation determined whether transactions submitted by claimants were

     eligible U.S. Dollar LIBOR-Based Instruments and if sufficient information was provided to

     calculate the transactions’ notional stake. The transaction-level validation criteria were as

     follows:


          i.        The transaction must have occurred over the counter, as opposed to being traded on

                    an exchange.

          ii.       The transaction must have been entered into with a Defendant, or a subsidiary or an

                    affiliate of a Defendant.5 For securities transactions, both the issuer of the security

                    and the entity from whom the claimant purchased the security must be Defendant

                    entities.

          iii.      The transaction must involve the claimant receiving interest payments based upon

                    one of the published tenors of US Dollar LIBOR.




5   Defendant entities include the Settling Defendants and their subsidiaries and affiliates, as well as Bank of America,
    Bank of Tokyo-Mitsubishi, Credit Suisse, HBOS, JPMorgan Chase, Lloyds, Norinchukin, Rabobank, Royal Bank of
    Canada, Royal Bank of Scotland, Société Générale, UBS, WestLB, and the subsidiaries and affiliates of these entities.



                                                                                                                    Page 5
    Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 7 of 17
Declaration of S. Ilan Guedj




          iv.       The transaction must have occurred in the United States, as demonstrated by either

                    the claimant or the counterparty (Defendant entity) being domiciled in the United

                    States or entering into the transaction via a US-based trading desk, affiliate, or

                    subsidiary.


14. Claims and/or transactions that did not meet all of these criteria were determined to be invalid.

     Claims and/or transactions that did not include sufficient information to assess these criteria were

     determined to be deficient. In addition, transactions in which any of the following pieces of

     information needed to calculate notional stake were missing or specified incorrectly were also

     determined to be deficient:


          i.        Type of instrument/transaction

          ii.       Effective and maturity dates

          iii.      Notional amount, including amortization information, if relevant

          iv.       Transaction ID or other information to distinguish between identical transactions


15. For certain complex instrument types, Bates White required additional pieces of information

     necessary either to determine transaction eligibility or to calculate the notional stake of the

     transaction.6 For example, exercised swaptions may involve LIBOR-based interest payments and

     therefore may be valid transactions, while swaptions that were not exercised do not involve

     interest payments and are thus invalid. Thus, claimants were required to indicate whether their

     swaptions were exercised, to determine eligibility, and the date on which they were exercised, to

     calculate the magnitude of underpayments received due to the alleged suppression of LIBOR.




6   These instrument types include options, swaptions, basis swaps, range accruals, credit default swaps, contracts for
    difference, and interest rate caps.



                                                                                                                      Page 6
    Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 8 of 17
Declaration of S. Ilan Guedj




16. To perform the Validation Process in a systematic and equitable manner on millions of

     transactions submitted in a wide variety of data formats, Bates White carefully reviewed,

     processed, and standardized the data. During this process, I relied on my expertise as a financial

     economist, discussions with Class Counsel and the Claims Administrator, and, where necessary,

     clarification from specific claimants with respect to the correct interpretation of certain details

     contained in those claimants’ transaction data.


17. Bates White performed the Validation Process on the transaction data in several stages as

     claimants submitted batches of data to Rust via mail and electronic submissions. For each batch,

     Bates White returned the validated data to Rust, who then notified claimants of any valid, invalid,

     or deficient transactions, as described above. In some cases, claimants responded to these

     notifications by providing additional data or contextual explanations. For these claimants, Rust

     and Bates White worked together to incorporate the updated information into the data. Bates

     White then performed the Validation Process again based upon the updated data and revised the

     transaction-level validation results as needed. For example, claimants may have provided

     additional pieces of information that were previously missing or incomplete, resulting in some or

     all of their transactions being re-categorized from invalid or deficient to valid.




III. Quality assurance review of the claims data
18. The Settlements cover a wide range of financial instruments and involve a diverse set of

     claimants with vastly different data storage practices and data reporting formats.


19. To address the unique challenges of the non-standardized, and often voluminous, Settlement data

     sets, my team and I performed an extensive manual review of all data, documents, and

     communications for a set of claimants that represent the vast majority of all transactions




                                                                                                      Page 7
    Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 9 of 17
Declaration of S. Ilan Guedj




     submitted to the Settlements (“the QA Review”). The objective of the QA Review was to confirm

     that the claims administration process properly accounted for the data, documentation, or

     communications provided by claimants for validating their data. The QA Review focused on (1)

     claimants that filed claims on behalf of multiple different end-clients (e.g., third-party filers,

     financial institutions filing on behalf of managed funds, etc.); (2) claimants who had contested

     prior validation determinations; (3) claimants who had submitted responses to prior deficiency

     and/or invalidity notifications; (4) claimants whose transaction data contained amortization

     schedules or were submitted in non-standard format; and (5) claimants whose transaction data

     included $1 billion or more total notional amount and had at least one transaction determined to

     be deficient or invalid. Overall, the QA review covered thousands of claimants who submitted

     claims containing millions of transactions representing trillions of dollars in notional value and

     resulted in the review of 99.9% of the total notional value of all claims submitted.


20. The exact nature of the QA Review varied for each claimant, depending on what type of data they

     submitted and what communications Rust received from them. Some claimant submissions,

     particularly submissions from third-party filers like Managed Care Advisory Group, involved

     more than 3,700 documents and data files. Across all claimants, Bates White reviewed upwards

     of 29,000 documents. At a high level, the process for each claimant was as follows:


          i.        Rust transmitted to Bates White all documents associated with a particular claimant.

                    This included paper and electronic claim forms, electronically submitted data sets,

                    email and letter communications, notifications sent by Rust to the claimant, and any

                    responses to these notifications.

          ii.       Bates White carefully reviewed the documents, checking all transaction data

                    submitted by the claimant against the inputs to the validation process and ensuring

                    that any relevant context provided in communications was incorporated into the data.


                                                                                                          Page 8
   Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 10 of 17
Declaration of S. Ilan Guedj




          iii.      Bates White systematically recorded the findings from the QA Review of each

                    claimant, including any identified discrepancies or updates that needed to be made to

                    the claimant’s data.

          iv.       Bates White raised any complex issues encountered for discussion with Class

                    Counsel and Rust. Where necessary, Rust reached out to claimants directly for

                    clarification.

          v.        Bates White made any needed updates identified in the QA Review to the inputs for

                    the validation process to ensure that the claimant’s data would be validated correctly.


21. Examples of issues identified and corrected during the manual QA Review include claimants

     making multiple duplicative data submissions, earlier data submissions being partially or fully

     overwritten by subsequent submissions, and revised processing procedures for transaction data

     submitted in non-standard formats.


22. In addition to this manual QA Review of claimant data, as standard practice, Bates White

     performed extensive quality control of the computer code used to perform the validation process

     on the transactional data, as well as the code used to calculate notional stakes and allocate the Net

     Settlement Funds. Bates White also carefully reviewed the validation results to ensure

     consistency with transaction data inputs.




                                                                                                     Page 9
     Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 11 of 17
Declaration of S. Ilan Guedj




IV. Final validation results
23. Figure 1 and Figure 2 display Bates White’s tabulation of validation results for each of the four

       Settlements after all claimant data (both initial submissions and supplemental data, as well as

       responses to notifications) were received, processed, standardized, and validated.7


Figure 1: Transaction-level final validation results8


                                                   Rejected                             Valid transaction          Rejected
    Settlement         Valid transactions                          Total transactions
                                                 transactions                                   %               transaction %
    Barclays               1,227,535              5,642,257             6,869,792               17.9%              82.1%
    Citi                    967,017               5,088,401             6,055,418               16.0%              84.0%
    Deutsche Bank           867,497               4,937,414             5,804,911               14.9%              85.1%
    HSBC                    868,200               4,937,407             5,805,607               15.0%              85.0%


Figure 2: Claim-level final validation results9


                         Valid claim        Rejected claim      Total claim                       Rejected claim
    Settlement                                                                  Valid claim %
                          count10              count11            count                                 %
    Barclays                7,437               7,580             15,017            49.5%               50.5%
    Citi                    6,715               4,899             11,614            57.8%               42.2%
    Deutsche Bank           6,127               3,222             9,349             65.5%               34.5%
    HSBC                    6,129               3,218             9,347             65.6%               34.4%

24. Rejected transactions fell into two broad categories:




7     Some claimants did not file a claim with all Settlements, so the claimant, claim, and transaction counts differ between
      Settlements.
8     The sum of the number of transactions submitted to each Settlement, as displayed in Figure 1, is different than the total
      number of transactions that were submitted to the Settlements as reported in the Lake Declaration. This is because some
      claimants filed individual transactions to a Settlement or Settlements and some filed transactions to all Settlements.
9     The sum of the number of claims submitted to each Settlement, as displayed in Figure 2, is different than the total
      number of claims submitted to the Settlements as reported in the Lake Declaration. This is also because some claimants
      filed individual claims to a Settlement or Settlements and some filed claims to all Settlements. Additionally, the total
      number of valid claims per settlement reported here will differ slightly from the total number of valid claim numbers per
      Settlement reported in Exhibit 1 which accompanies my declaration. This is primarily due to the incorporation of
      claimant requests to be excluded from certain Settlements and because claimants who recovered from the Deutsche
      Bank State Attorneys General Settlement are ineligible to recover from the Deutsche Bank Settlement.
10    A valid claim as reported in Figure 2 is one that consists of at least one valid transaction, but may also contain one or
      more rejected transactions.
11    A rejected claim as reported in Figure 2 is one that consists of all rejected transactions.



                                                                                                                        Page 10
   Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 12 of 17
Declaration of S. Ilan Guedj




           i.    Invalid transaction—Transactions that did not meet all criteria for inclusion in the

                 Settlements. Figure 3 describes the most common reasons that transactions failed to meet

                 the Settlement criteria. A transaction may be rejected for one or more reasons.


Figure 3: Most common invalid conditions


                                                                                                           % of rejected
 Reason for invalid transactions                                                       Transaction count
                                                                                                           transactions
 The transaction is not a qualifying U.S. Dollar LIBOR-Based Instrument (e.g.,
                                                                                           4,473,969          76.8%
 the claimant did not receive U.S. Dollar LIBOR-based payments)
 The transaction was not entered into directly with a Defendant or a Defendant’s
                                                                                           639,554            11.0%
 subsidiary or affiliate
 The claimant did not provide sufficient documentation of their authority to act for
                                                                                           255,162             4.4%
 the Beneficial Account Owner on whose behalf they submitted the Claim
 The transaction was not shown to have occurred in the United States                       214,610             3.7%




           ii.         Uncured deficient transactions—Transactions that lacked sufficient information

                       either to make a validation determination or to calculate notional stakes. Some

                       transactions that lacked sufficient information were not cured, either because

                       claimants did not respond to the notices sent by Rust describing the deficiencies or

                       because their responses were not sufficient to cure all deficient conditions. Figure 4

                       describes the most common remaining deficiencies.


Figure 4: Most common deficient conditions


                                                                                                           % of rejected
 Reason for deficient transactions                                                     Transaction count
                                                                                                           transactions
 The LIBOR tenor is not specified or is insufficiently specified                           1,043,129          17.9%
 The interest rate index is not specified or is insufficiently specified                    989,914           17.0%
 The seller is not specified or is insufficiently specified                                 708,297           12.2%
 The counterparty is not specified                                                          657,299           11.3%




V. Notional stake calculations
25. In addition to validating transaction data, Bates White also calculated the notional stake for each

     valid transaction and the overall notional stake for each Authorized Claimant. As described in the


                                                                                                                           Page 11
     Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 13 of 17
Declaration of S. Ilan Guedj




      Distribution Plans, the notional stake for each transaction is equal to the sum of all suppressed

      underpayments for that transaction, and the overall notional stake for each Authorized Claimant is

      equal to the sum of notional stakes for each of that claimant’s valid transactions.12


26. Bates White calculated each suppressed underpayment by multiplying the dollar amount of the

      interest payment that the claimant actually received during a particular interest accrual period by

      the suppression ratio (the magnitude of suppression applicable to that payment divided by the

      actual historical LIBOR applicable to that payment).13 In other words, each suppressed

      underpayment is equal to the difference between the amount of interest the claimant actually

      received and the amount of interest the claimant should have received absent suppression.14 All

      interest payments for which the applicable LIBOR was set during the Settlement Class Period of

      August 1, 2007 through May 31, 2010, are included in notional stake calculations. If suppression

      is zero for a particular interest payment, its suppressed underpayment amount will also be zero.


27. For example, consider an interest rate swap with a notional amount of $1 million and a quarterly

      payment frequency where the claimant receives interest payments based on three-month LIBOR.

      If the historical three-month LIBOR applicable to a particular payment period was 5%, the

      claimant would have received $12,500 in interest ($1,000,000 * 5% * 90/360 = $12,500). If the

      applicable magnitude of suppression for this period was 1%, the claimant should have received

      $15,000 ($1,000,000 * 6% * 90/360 = $15,000), and the suppressed underpayment would be

      $2,500 ($12,500 * 1%/5% = $2,500 or $15,000 - $12,500 = $2,500).




12   See ¶ 5 in each of the Distribution Plans.
13   Charts showing the magnitudes of suppression for each LIBOR tenor used in my calculations are available on the
     Settlement website at https://www.usdollarliborsettlement.com
14   For interest rate caps, suppressed underpayment calculations work slightly differently due to the presence of a cutoff
     value below which interest payments are not made (the strike rate of the interest rate cap).



                                                                                                                       Page 12
     Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 14 of 17
Declaration of S. Ilan Guedj




28. For transactions in which a claimant both pays and receives LIBOR payments, such as a

     LIBOR/LIBOR basis swap, suppressed underpayments are calculated in both directions and

     netted to determine the claimant’s notional stake for that transaction.15


29. Figure 5 displays the total combined notional stakes calculated for all Authorized Claimants to

     each of the four Settlements.


Figure 5: Total combined notional stakes


                          Total combined
 Settlement
                           notional stake
 Barclays                 $38,386,727,101
 Citi                     $37,872,979,765
 Deutsche Bank            $37,818,518,802
 HSBC                     $38,027,648,460




VI. Allocation of Net Settlement Funds
30. Bates White’s final task was to allocate the Net Settlement Funds from each Settlement to each

     Authorized Claimant based on that claimant’s overall notional stake. As described in the

     Distribution Plans, the allocation was performed on a pro rata basis for each of the four

     Settlements. First, each Authorized Claimant’s pro rata share was calculated by dividing that

     claimant’s overall notional stake by the total combined notional stake for all claimants to that

     Settlement. Second, Bates White calculated each Authorized Claimant’s Pro Rata Claim by

     multiplying the amount in the Net Settlement Fund by that Authorized Claimant’s pro rata share.


31. For example, if an Authorized Claimant to the Barclays Settlement had an overall notional stake

     of $5 million, and the total combined notional stake for all Authorized Claimants to the Barclays

     Settlement was $5 billion, that Authorized Claimant’s pro rata share would be 0.1% ($5


15   A basis swap is an agreement in which two parties agree to swap variable interest rates. For example, a basis swap could
     involve swapping a three-month LIBOR payment with a one-month LIBOR payment + 0.1%.



                                                                                                                     Page 13
     Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 15 of 17
Declaration of S. Ilan Guedj




     million/$5 billion). If the Barclays Settlement had a Net Settlement Fund amount of $100 million,

     the Authorized Claimant’s Pro Rata Claim would be $100,000 ($100 million * 0.1% = $100,000).


32. The De Minimis Amount clause of the Distribution Plans states that any Authorized Claimant

     with a total distribution of $10 or less will not receive a distribution from the Net Settlement

     Funds. An Authorized Claimant’s total distribution is the sum of the Authorized Claimant’s Pro

     Rata Claims in each Settlement. Authorized Claimants with total distributions of $10 or less

     across all Settlements were thus determined to be De Minimis Amounts whereby their Pro Rata

     Claims in each Settlement were zeroed out and returned to each Net Settlement Fund.


33. For example, if an Authorized Claimant to the Barclays and Citi Settlements had a Pro Rata

     Claim of $4 in the Barclays Settlement and $6 in the Citi Settlement then the total distribution

     across all Settlements would be $10. The total distribution for this Authorized Claimant is thus

     defined as a De Minimis Amount and would not receive a distribution. As a result, their Pro Rata

     Claims in the Barclays and Citi Settlements would be zeroed out and would revert back to the

     relevant Net Settlement Funds.


34. Figure 6 displays the Net Settlement Fund amounts and total Pro Rata Claims.16 A detailed

     breakdown of the Pro Rata Claim calculated for each Authorized Claimant to each Settlement is

     available in Exhibit 1 to this declaration. Exhibit 1 lists each Authorized Claimant by master

     claimant ID(s) and claim number(s),17 alongside their Pro Rata Claim for each Settlement to

     which they submitted a claim and total Pro Rata Claim. Exhibit 1 also indicates whether an

     Authorized Claimant’s total Pro Rata Claim is $0 because its combined Pro Rata Claims to all

     Settlements total $10 or less.



16   The total allocated amount for each Settlement is slightly less than the Net Settlement Fund amount due to the rounding
     of each Authorized Claimant’s Pro Rata Claim to the nearest dollar as specified in the Distribution Plans.
17   These are identification numbers assigned by Rust and previously communicated to the claimants.



                                                                                                                     Page 14
   Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 16 of 17
Declaration of S. Ilan Guedj




Figure 6: Allocations by Settlement


                       Net Settlement Fund
 Settlement                                  Total Pro Rata Claims
                             amount
 Barclays                  $96,890,208           $96,890,201
 Citi                      $94,698,569           $94,698,043
 Deutsche Bank             $197,061,269          $197,060,576
 HSBC                      $80,921,684           $80,921,678




                                                                       Page 15
   Case 1:11-md-02262-NRB Document 3297 Filed 07/09/21 Page 17 of 17
Declaration of S. Ilan Guedj




VII. Claims administration cost summary
35. Together with my team it took a considerable amount of time to perform the Validation Process

     on, and subsequent QA Review of, the millions of financial transactions submitted to the

     Settlements in order to determine the Pro Rata Claims to be distributed in accordance with the

     Distribution Plans. Bates White’s total costs related to the claims administration of the

     Settlements for which I understand Class Counsel is seeking reimbursement, including estimated

     costs through the end of the distribution process, are $2,967,979.50, or $741,994.88 per

     Settlement.




I declare under penalty of perjury, under the laws of the United States of America, that the foregoing is
true and correct.

Executed in Washington, DC, on July 6, 2021.




                                                                         July 6, 2021




                                                                                                  Page 16
